Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
Claims 5-10 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claim 2 depends from claim 1, therefore, are allowed. 
Independent claim 3 is allowable over the prior art of record. 
Independent claim 4 is allowable over the prior art of record. 
Independent claims 1, 3 and 4 recite the limitations of:
a first contact object (320) that includes a magnetic sheet (321) including a second surface (321a, 321b) and an opposite surface of the second surface (Figs. 20A-20B), the second surface being preliminarily magnetized with a second texture (321a, 321b) in which an S-pole region and an N-pole region are arranged in an alternate manner(Figs. 20A-20B), where the opposite surface of the second surface (321a, 321b) is provided with a third drawing (322) corresponding to the first drawing (741-i) (Figs. 20A-20B, 23); and 
a second contact object (330) that includes a magnetic sheet (331a, 331b) including a third surface (331a, 331b) and an opposite surface of the third surface (Figs. 20C-20D), the third surface (331a, 331b) being preliminarily magnetized with a third 
the first contact object (320) is used in a first action (Figs. 20A-20B) in which, with the first sheet (741-i) (Fig. 23) being layered on the base object (310) (Figs. 18A, 19, 23), an acting subject (user) touches the first contact object (320), and the first contact object (320) is moved on the first pathway which is layered on the path of the base object (310) while keeping the first surface (741a-i)(Fig. 23) and the second surface (321a, 321b)(Figs. 20A-20B) close to each other with disposing the first sheet (741-i) between them (Figs. 18A-18B, 23-24), and 
the second contact object (330) is used in a second action (Figs. 20C-20D) in which, with the second sheet (742-i) being layered on the base object (310) (Figs. 18A, 19, 23-24), the acting subject (user) touches the second contact object (330), and the second contact object (330) is moved on the second pathway which is layered on the path of the base object (310) while keeping the first surface (741a-i) (Fig. 23) and the third surface (331a, 331b) close to each other with disposing the second sheet (742-i) between them (Figs. 20C-20D, 23-24), with all the other limitations cited in claims 1, 8 and 12, respectively.
MacIver et al. (2006/0175753 A1) discloses an electronic game board configured to  display or present information or pictures to players  and to determine the location of 
Sakamaki et al. (6,747,631 B1) discloses a tactile information transmission system that transmits information by means of various motions of a presenter in two directions, as well as a small driving force generation apparatus that drives a presenter suitably using thin plate-like magnets provided on a base to generate magnetic fields perpendicularly.
West et al. (2013/0050292 A1) discloses a pointing device with a magnetic field over which magnetic disc laterally travels in response to force applied by a user, and a plurality of sensors to detect the location of the magnetic disc relative to the magnetic field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692  

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692